     Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
v.                                     )      3:18-cr-489-RAH
                                       )
ROYZELL LIGON                          )

                   MEMORANDUM OPINION and ORDER

      Defendant Royzell Ligon was charged on November 29, 2018, in an

indictment with one count of possession of a firearm by a convicted felon in violation

of 18 U.S.C. §922(g)(1) and two counts of possession of a controlled substance in

violation of 21 U.S.C. § 844(a). On September 16, 2020, he filed a motion to

suppress “all tangible and testimonial evidence recovered” as a result of the seizure.

(Doc. 96.) Claiming the officers had neither reasonable suspicion nor probable cause

to detain or seize him for the purpose of investigation or interrogation, Ligon

contends that all evidence seized and statements made should be suppressed because

the search violated the Fourth Amendment to the United States Constitution.

      After an evidentiary hearing, the Magistrate Judge recommended the Court

deny the Motion to Suppress Evidence. (Doc. 116.) On December 18, 2020, Ligon

filed Objections to the Report and Recommendation of the Magistrate Judge. (Doc.

118.) Upon an independent and de novo review of the record, including a review of

the transcript, as well as video footage and other evidentiary materials presented
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 2 of 10




during the hearing before the Magistrate Judge, and for the reasons that follow, the

Court concludes that the Objections are due to be OVERRULED and the Motion to

Suppress is due to be DENIED.


                          I. STANDARD OF REVIEW

      When a party objects to a Magistrate Judge’s Report and Recommendation,

the district court must review the disputed portions of the Recommendation de novo.

28 U.S.C. § 636(b)(1).     The district court “may accept, reject, or modify the

recommendation; receive further evidence; or resubmit the matter to the magistrate

judge with instructions.” FED.R.CRIM.P. 59(b)(3).

      De novo review requires the district court to independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga.,

896 F.2d 507, 513 (11th Cir. 1990). “Although de novo review does not require a

new hearing of witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76,

100 S.Ct. 2406, 2412–13, 65 L.Ed.2d 424 (1980), it does require independent

consideration of factual issues based on the record.” Id. If the Magistrate Judge

made findings based on witness testimony, the district court must review the

transcript or listen to a recording of the proceeding. Id. The Court has reviewed the

transcript of the suppression hearing in its entirety and the available video footage.



                                          2
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 3 of 10




                                II. DISCUSSION

      The Magistrate Judge provided a thorough recitation of the facts in his

Recommendation. Consequently, a summary of the facts related to the Motion to

Suppress is not necessary, as the Court adopts the Magistrate Judge’s findings of

facts, with a few minor exceptions, as set forth in the Recommendation.


    A. Public Intoxication and the Roadway

      Ligon objects to the Magistrate Judge’s determination that the officer had

reasonable suspicion to believe that he had committed the crime of public

intoxication. He also objects to the finding that he was walking in the “middle” of

the road. Ligon asserts that he was walking in the roadway because there was no

sidewalk, and alongside the road was a ditch, parked cars, and/or private property.

(Doc. 118, at 12.)

      The Court has reviewed Officer Griffin’s patrol car video. (Gov’s Ex. 1.) The

video shows Ligon walking in a straight line on a public street in the dark while

wearing black clothing and carrying a bottle. (Id., 20:26:19.) As the patrol car

approached him, Ligon walked over to the side of the road and waited for the car to

pass. (Id.) When the patrol car approached him again, Ligon was walking on the

same street about a foot away from a couple of cars parked along the side of the

street. (Id., 20:27:50.) Thus, it is arguable Ligon was not walking in the “middle”
                                         3
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 4 of 10




of the street. Nonetheless, the Magistrate Judge’s finding that Ligon was walking in

the street in the dark with black clothing and a bottle is an accurate representation of

the evidence.

      The Court recognizes that Officer Griffin testified that he approached Ligon

and asked him identifying questions for the purpose of determining whether he was

the murder suspect and not necessarily because he believed he was intoxicated.

(Doc. 115, at 23.) The Court, however, has also reviewed Officer Griffin’s body

camera video. During the initial encounter with Ligon, Officer Griffin commented,

“I didn’t know if it was a beer in your hand” and told him that, after seeing the bottle,

he knew it was not a beer. (Gov.’s Ex. 2.) Nonetheless, Ligon later asked if he

should pour out his drink and told Officer Griffin there were “two shots” in the

bottle. (Id.) Upon review of all the evidence, including the transcript and the

audiovisual recordings, the Court concludes that, to the extent the Magistrate Judge

found that, over the course of their encounter, Officer Griffin developed reasonable

suspicion to believe Ligon was publicly intoxicated, the Magistrate Judge’s

determination is supported by the record. The Court agrees with the Magistrate

Judge’s final determination.

     B. Characteristics

      Ligon objects to the Magistrate Judge’s finding that Officer Griffin

                                            4
      Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 5 of 10




“commented” that he (Ligon) and the murder suspect, Moses Edwards, had similar

skin tones, facial features, and haircut. Specifically, he argues there was no mention

of facial features in the audiovisual recording on the officer’s body camera.

Nonetheless, as acknowledged by Ligon, Officer Griffin testified at the suppression

hearing that his impression was that Ligon and the murder suspect were the “same

height, same build, same complexion, same facial hair, almost same haircut.” (Doc.

118, at 3.) Ligon, however, argues the video evidence shows that the only consistent

features mentioned by Officer Griffin were that both Ligon and the suspect were the

same height and color/complexion. (Id.) Although there is no mention of specific

facial features in the recording, Officer Griffin testified that his impression was that

the suspect’s and Ligon’s complexions and facial hair were similar. Moreover, the

fact that Officer Griffin’s thoughts were not specifically articulated during the

incident does not mean that he, or an objectively reasonable officer in his position,

would not have noticed such similarities between Ligon and the suspect.1

Consequently, to the extent the Magistrate Judge found that Officer Griffin’s

impression was that Ligon and the murder suspect had similar skin tones, facial

features, and haircut, the Court adopts his finding.



1
 In his Recommendation, the Magistrate Judge notes that Officer Griffin testified that he was unable to recall
whether he observed a photograph of the murder suspect before his initial contact with Ligon. (Doc. 116, at 2, n. 2.)
From listening to Officer Griffin’s statements in the body camera video, it is apparent that he had looked at a
photograph of the murder suspect at some point prior to the encounter.
                                                           5
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 6 of 10




     C. The Mistaken Social Security Number

      Ligon objects to the Magistrate Judge’s finding that “[u]nbeknowndst to

Officer Griffin, . . . he had incorrectly written down Defendant’s social security

number on his notepad.” (Doc. 118, at 3, quoting Doc. 116, at 4.) Ligon argues that

Officer Griffin knew at the outset that the number was incorrect. There is no dispute

that Ligon corrected Officer Griffin when he first read the number back to him and

before he initially entered the number into the computer system. This Court,

however, has reviewed all of the evidence, including the audiovisual recording of

Officer Griffin’s body camera and Officer Griffin’s testimony, and agrees there is

sufficient evidence demonstrating Officer Griffin did not fully appreciate his mistake

in transcribing the number until he again asked for his social security number and

entered Ligon’s information into the system for the second time. The Magistrate

Judge’s finding is due to be adopted.

     D. The Investigatory Stop and Arrest

     Ligon asserts the investigatory stop began when he initially informed Officer

Griffin that he did not wish to speak to him. He therefore contends that the

Magistrate Judge erred in determining the Terry stop began at the moment Officer

Griffin told him to “chill” next to his partner, Officer Guy.

     The video demonstrates that, although Ligon initially said he did not want to

                                           6
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 7 of 10




talk to Officer Griffin, Ligon continued talking to him. Moreover, as discussed by

in the Recommendation, the officers did not use physical force or a showing of

authority to restrain Ligon’s movement early in the encounter. See United States v.

Mendenhall, 446 U.S. 544, 554 (1980) (setting forth examples of circumstances

where a reasonable person would not believe he was free to leave). Although the

record clearly demonstrates Ligon told the officers he did not want to speak with

him early in the encounter, the Court agrees with the Magistrate Judge’s finding that

the encounter did not become an investigatory stop until Officer Griffin told him to

sit on the porch with the other officer.

      Nonetheless, even assuming the investigatory stop occurred earlier, the Court

agrees with the Magistrate Judge’s determination that, when balancing the factors

set forth in United States v. Acosta, 363 F.3d 1141 (11th Cir. 2004), the Government

demonstrated that law enforcement pursued its investigation in a manner designed

to lead to an efficient outcome, the police were diligent in pursuing their

investigation, they immediately arrested him upon learning of an active warrant for

his arrest, the scope and intrusiveness of the seizure was reasonable, and the duration

of the investigation was reasonable.

      More importantly, this Court agrees with the Magistrate Judge’s

determination that, assuming an unconstitutional investigatory stop occurred, the

                                           7
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 8 of 10




attenuation doctrine is applicable in this case. In Utah v. Strieff, the Supreme Court

considered how the attenuation doctrine applies where an unconstitutional Terry stop

leads to the discovery of a valid arrest warrant. 136 S.Ct. 2056 (2016). The Court

set forth the factors to consider when determining whether the attenuation doctrine

applies to allow admission of evidence obtained following unconstitutional conduct:

      The three factors articulated in Brown v. Illinois, 422 U.S. 590, 95 S.Ct.
      2254, 45 L.Ed.2d 416 (1975), guide our analysis. First, we look to the
      “temporal proximity” between the unconstitutional conduct and the
      discovery of evidence to determine how closely the discovery of
      evidence followed the unconstitutional search. Id., at 603, 95 S.Ct.
      2254. Second, we consider “the presence of intervening
      circumstances.” Id., at 603–604, 95 S.Ct. 2254. Third, and
      “particularly” significant, we examine “the purpose and flagrancy of
      the official misconduct.” Id., at 604, 95 S.Ct. 2254.

Id., 136 S.Ct. at 2061-62.

     The first factor, temporal proximity between the initial stop and search, favors

the suppression. Similar to Strieff, Officer Griffin discovered the pistol and drug

contraband only minutes after the initial stop. The remaining factors, however,

weigh heavily in favor of the Government. In this case, the officers were conducting

an investigation surrounding a murder and discovered Ligon had an outstanding

warrant for possession of marijuana. As in Strieff, the outstanding warrant was valid,

it predated Officer Griffin’s investigation, and was entirely unconnected to the stop.

Officer Griffin’s arrest of Ligon “thus was a ministerial act that was independently

                                          8
    Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 9 of 10




compelled by the preexisting warrant.” Id., 136 S.Ct. at 2063. Thus, the discovery

of the unrelated warrant was an intervening circumstance.          Finally, assuming

arguendo that the stop was unlawful, there is nothing to indicate the officers’ actions

were flagrant or purposeful. Officer Griffin’s reason for stopping and questioning

Ligon was to investigate a murder. The Court finds no reason to discredit the

officer’s testimony. Thus, assuming any error occurred, “[t]he officer’s decision to

run the warrant check was [nothing more than] a ‘negligibly burdensome

precautio[n] for officer safety.’” Id. (quoting Rodriguez v. United States, 575 U.S.

348, ___, 135 S.Ct. 1609, 1616, 191 L.Ed.2d 492 (2015)). Furthermore, Officer

Griffin’s search of Ligon was a lawful search incident to arrest. Strieff, 136 S.Ct. at

2063 (quoting Arizona v. Gant, 556 U.S. 332, 339 (2009)). Consequently, even

assuming Ligon was subjected to an unconstitutional investigatory stop and seizure,

the evidence found on Ligon is admissible under the attenuation exception to the

Fourth Amendment’s exclusionary rule.

     Based on the foregoing, the Court concludes that Ligon’s objection to the

Magistrate Judge’s conclusion that the Motion to Suppress should be denied is due

to be overruled.



                                   III. CONCLUSION

                                           9
   Case 3:18-cr-00489-RAH-SMD Document 121 Filed 12/28/20 Page 10 of 10




      For the reasons as stated, the Court concludes that the Motion to Suppress

Evidence is due to be denied. Accordingly, it is

      ORDERED as follows:

      1. The Defendant’s Objections (Doc. 118) are OVERRULED;

      2. The Recommendation of the Magistrate Judge (Doc. 116) to deny the

         Motion to Suppress is ADOPTED; and

      3. The Defendant’s Motion to Suppress (Doc. 96) is DENIED.

      DONE, this 28th day of December, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE




                                        10
